Title: To Thomas Jefferson from William Davies, 7 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Briton’s Jany. 7. 1781. 6 o’clock P. M.

I am informed a considerable number of public papers, brimstone and other articles are lying round the works at Westham, many of them very little damaged. I cannot well spare any body from this side to collect them, but think it my duty to give your Excellency the information.
The number of Hanover militia on the other side the river, is so considerable as to take the whole of the good arms. I have had them all selected this afternoon and shall early in the morning send the lead up the river. I think there seems to be a greater call for ammunition on the other side than on this. I shall therefore send over a quantity of powder to them, to be under the care of Capt. Grier.  I am the more disposed to take this step, as I am informed the enemy have crossed opposite fourmile creek and are on their march into the country, tho’ from the silence of your Excellency on that subject, and having received no information from Baron Steuben I am beginning to be doubtful of the truth of the report. Captain Irish has come over to me, and I am persuaded will soon arrange the military stores into more order so that we may know what may be had and where it may be had.
The waggons impressed by Capt. Harris are come almost too late for any purpose here, except that of bringing up flour from Manchester and removing the Commissary’s stores from Col. Friend’s higher up. The bad arms can be easily sent away in the boats, and the good will be almost entirely applied to the Hanover men, as I mentioned before.
There is one Cunningham not far from the falling creek church that, I am told, is a very good gunsmith, and has every thing in order for that business; perhaps he might be useful.
I have the honor to be, sir, your Excellency’s most obedt servt.,
William Davies
I wrote the above before I received your Excellency’s favor of last night. I had taken the proper steps for the immediate removal of the stores, upon hearing the same report in the afternoon. I am applied to on all quarters for military stores. It will therefore be absolutely necessary that I should have every information from the state officers where they have lodged them. Inclosed I send you a commission offered to me this morning. I have promised to lay it before your Excellency, and to inform him whether he has leave to resign or not. He is recommended to me by Capt. Markham and Capt. Patterson as a very proper person for a resignation, as he takes sick whenever he is ordered on duty. I beg to have the earliest intelligence of any movements of the enemy towards the stores.
I am your Excellency’s most obedt servt.,

William Davies

